Citation Nr: 1343386	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  10-33 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for scars, residuals of an injury to the face and teeth.

2.  Whether new and material evidence has been received to reopen a claim of service connection for scars, residuals of a left knee shell fragment wound.

3.  Whether new and material evidence has been received to reopen a claim of service connection for scars of the back of the head.

4.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1969 to April 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  At the Veteran's request a videoconference hearing before the Board was scheduled in May 2013; he failed (without giving cause) to report for the hearing.  Therefore, his hearing request is considered withdrawn.

The issue of service connection for a psychiatric disability, to include PTSD, is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington D.C..  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed February 2003 rating decision denied the Veteran's claim of service connection for [residuals of] injuries to the face and teeth, based essentially on a finding there was no showing of such injury in service or of scar residuals of such injury.

2.  Evidence received since the February 2003 rating decision does not tend to show the Veteran has scars of the face and teeth that are (or may be) residuals of injuries in service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for scar residuals of face and teeth injuries; and does not raise a reasonable possibility of substantiating the claim.

3.  An unappealed February 1984 rating decision denied the Veteran's claim of service connection for [residuals of a] left knee shell fragment wound, based essentially on a finding that such injury in service was not shown.

4.  Evidence received since the February 1984 rating decision does not tend to show the Veteran has left knee scars that are related to a shell fragment wound in service; does not relate to the unestablished fact necessary to substantiate a claim of service connection for a left knee scar; and does not raise a reasonable possibility of substantiating such claim.

5.  An unappealed February 2003 rating decision denied the Veteran's claim of service connection for a scar of the back of his head, based essentially on a determination there was no showing of a head injury in service.

6.  Evidence received since the February 2003 rating decision does not tend to show the Veteran has scars of the back of his head that are related to a head injury in service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for scars of the back of the head; and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for scars, residuals of an injury to the face and teeth may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 

2.  New and material evidence has not been received, and the claim of service connection for scars of the left knee may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013)

3.  New and material evidence has not been received, and the claim of service connection for scars of the back of the head may not be reopened.  38 U.S.C.A. §§ 5108,  7105 (West 2002); 38 C.F.R. § 3.156 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The appellant was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of his claims.  Letters dated December 2007 and September 2008 provided notice in accordance with Kent, and also explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  These letters also informed the appellant of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  Notably, in a claim to reopen the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until the previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  He has not identified any pertinet evidence that remains outstanding.  VA's duty to assist is also met.  

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence be discussed in detail.  Rather, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Historically, service connection for shell fragment wounds to the left knee and mouth was denied by an unappealed rating decision in February 1984; the Veteran was notified of this determination by a letter dated later that month.  Service connection for an injury to the face and teeth and a scar on the back of the head was denied by an unappealed rating decision in February 2003; the Veteran was notified of this decision by a letter dated later that month.  

The evidence of record at the time of the February 1984 rating decision consisted of the available STRs.  A report of medical history in March 1969 shows the Veteran denied severe tooth trouble.  There was no indication of missing teeth on the entrance examination in March 1969.  It was noted he had multiple scars, including on the left knee.  A dental examination in May 1969 indicates teeth numbers 7 and 9, and possibly 8 were missing.  On service separation examination in April 1971 Teeth #s 7, 8 and 9 were noted to be missing; the Veteran's face and head were normal on clinical evaluation.  He had scars on the left thumb and left patella.  

In a statement received in November 1983, the Veteran asserted he sustained shrapnel wounds to the mouth which resulted in the loss of three front upper teeth.  He maintained this occurred in Vietnam.  He also alleged he received a bullet wound to the left knee in Vietnam. 

The Veteran submitted a formal claim of service connection for scars of the back of his head in August 2002.  He indicated the disability began in April 1969.  He also sought to reopen his claim of service connection for face and teeth injury residuals.

In December 2002, the National Personnel Records Center (NPRC), responding to a request for information from the VA, reported a search of records at the base hospital in Iwakuni, Japan for the months of October and December 1970 located no records [i.e., pertaining to the Veteran].

A February 2003 rating decision denied service connection for injuries to the face and teeth and for a scar on the back of the head.  It was noted there was no evidence of an injury to the Veteran's face or mouth in service.  It was also found that there was no evidence of a head scar incurred in service.  

In July 2008 the Veteran sought to reopen a claim for service connection for [residuals of] injuries to the head and face.  

Evidence received subsequent to the February 1984 and February 2003 rating decisions includes VA outpatient treatment records which show the Veteran was seen in January 2008 and stated his left knee was grazed by rifle fire in May 1970.  He said he was hit in the back of his head by shrapnel from a rocket in June 1970, and that he suffered a facial wound from shrapnel in August 1970.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173 (2003).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

The medical records received in conjunction with the Veteran's attempt to reopen his claim show the Veteran continues to assert he sustained injuries to his mouth, teeth, back of head and left knee during service.  This is essentially what he argued at the time of the previous determinations.  

For newly submitted evidence to be material in such circumstances, it would have to tend to show that the Veteran indeed sustained injuries to the back of his head, face, teeth and left knee in service, and has residuals of such injuries.  

While the recently received VA medical records are new to the extent that they were not previously associated with the record, they are not material.  The records merely establish the Veteran continues to claim he was injured in service.  There is no evidence of a current residual disability.  Significantly, while the Veteran claims he sustained a left knee wound in service, a left knee scar was noted when he was examined for service entry.  Similarly, he alleges that he lost teeth due to trauma in Vietnam.  The Board observes that his front teeth were noted to be missing about two months after his entry in service (prior to his service in Vietnam).  His accounts of losing his teeth due to trauma in service are contradicted by (highly probative by their nature) contemporaneous clinical records, and are deemed self-serving, and not credible. 

No additional evidence received since the last prior final decision in these matters bears on the matter of demonstrating a related injury in service [or that the Veteran has residuals of such injury].  The current treatment records contain no information bearing on these matters.  The additional evidence does not pertain to an unestablished fact necessary to substantiate the claim of service connection scars of the left knee, face, teeth and back of the Veteran's head.  Accordingly, the additional evidence does not raise a reasonable probability of substantiating the claims and is not material.  Therefore, the claims may not be reopened.  





ORDER

The appeal to reopen a claim of service connection for scar, residual of an injury to the face and teeth is denied.

The appeal to reopen a claim of service connection for scars, residuals of a left knee shell fragment wound is denied.

The appeal to reopen a claim of service connection for scars of the back of the head is denied.


REMAND

The Veteran seeks service connection a psychiatric disability, to include PTSD.  He has described several stressor events in service, including one in which he was talking to a friend and saw a bullet strike his friend in the head.  The specific stressor events in service are unverified; however, he is shown to have served in combat.  His VA outpatient treatment records note diagnoses of PTSD, panic disorder with agoraphobia and major depressive disorder.  

The Veteran was afforded a VA psychiatric examination in November 2012.  The Board finds the report of that examination inadequate for rating purposes.  First, it is internally inconsistent in concluding that the Veteran does not meet the criteria for a current diagnosis of PTSD.  It reflects that the Veteran does have a number of symptoms associated with such diagnosis, and that his stressor events are sufficient to support the diagnosis.  It does not specify what symptoms required for the diagnosis are lacking.  Second, it indicates that the criteria for a diagnosis were apparently met in the past (without specifying when).  This is critical, as under governing caselaw, the requirement of a current diagnosis is met when the diagnosis is manifested at any point during the pendency of the claim.  Finally, regarding the diagnosis given (major depression), the examiner does not adequately identify the likely etiology of such disability.  Accordingly, further medical guidance is needed.  

The case is REMANDED for the following:

1.  The RO should secure for the record copies of the updated [to the present] complete clinical records of all VA evaluations and treatment the Veteran has received for psychiatric disability.

2.  The RO should arrange for the Veteran to be scheduled for a VA psychiatric evaluation to determine the nature and likely etiology of his psychiatric disability. Based on review of the record (to include this remand) and interview/examination of the Veteran the examiner should provide opinions that respond to the following:

i.  Please identify by psychiatric diagnosis each psychiatric disability found.  

ii.  Specifically, does he meet the criteria for a diagnosis of PTSD based on his experiences in Vietnam?

iii  If PTSD is not diagnosed, please identify the symptoms required for such diagnosis that are not met.  

iv.  If PTSD is not diagnosed (in light of the 2012 VA examiner's opinion), were the requirements for such diagnosis met in the past?  If so, please indicate when.  

v.  Please identify the likely etiology for any/each psychiatric disability entity other than PTSD found, specifically, is such disability related to the Veteran's service, or caused or aggravated by the Veteran's service connected diabetes and/or coronary artery disease?

The examiner must explain the rationale for the opinion, citing to supporting factual data as deemed appropriate.   

2.  Thereafter, the RO should review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


